

115 HR 4939 IH: To amend title 10, United States Code, to provide for the membership of the Commandant of the Coast Guard on the Joint Chiefs of Staff.
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4939IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2018Mr. Tipton introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for the membership of the Commandant of the Coast Guard on the Joint Chiefs of Staff. 
1.Membership of Commandant of the Coast Guard on the Joint Chiefs of StaffSection 151(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (8)The Commandant of the Coast Guard.. 
